Citation Nr: 1518892	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  11-26 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a back disability

2. Entitlement to service connection for a left hip disability, including degenerative joint disease (DJD).

3. Entitlement to service connection for left ankle disability, including arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active military service from September 1987 to June 1990.

These matters come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs VA), Regional Office(RO) in San Diego California.  

The Veteran testified before the undersigned at a February 2012 hearing (Travel Board hearing) in Salt Lake City, Utah.  A transcript of the hearing has been associated with this claims folder.

In April 2014, the Board reopened and remanded the underlying claim regarding service connection for a back disability.  At the same time, the Board remanded the issues of service connection for a left hip and left ankle disabilities for further development.  


FINDINGS OF FACT

1. The evidence is in equipoise as to whether degenerative disease of the thoracic spine is related to military service.

2. A left hip disability, including DJD, did not have its clinical onset in service, was not exhibited within the first post-service year, and is not otherwise related to active duty.

3. A left ankle disability, including arthritis, did not have its clinical onset in service, was not exhibited within the first post-service year, and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1. Resolving all doubt in the Veteran's favor, the criteria for entitlement to service connection for degenerative disease of the thoracic spine are met.  38 U.S.C.A. §§ 1110, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2014).

2. A left hip disability was not incurred or aggravated in service, and degenerative joint disease of the left hip may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2014).

3. A left ankle disability was not incurred or aggravated in service, and arthritis of the left ankle may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken. 

As the Board is granting service connection for a back disability, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In regards to the claims seeking service connection for left ankle and hip disability, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in January 2010, prior to the issuance of the rating decisions on appeal.  The January 2010 letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, no other development is required with respect to the duty to notify.

VA has also fulfilled its duty to assist in obtaining all of the identified VA and private treatment records and examination reports and correspondence for the appeal.  In April 2014, the Board remanded the claim for treatment records, new VA opinions, and readjudication.  Subsequently, requested treatment records were associated with the claims file in May 2014, adequate VA opinions were obtained in July 2014, and the issue was readjudicated in an October 2014 supplemental statement of the case.  Hence, the AOJ substantially complied with all of the Board's remand instructions and VA has no further duty to attempt to obtain any additional records or obtain additional opinions with respect to the service-connection claims being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The May 2011 and October 2014 VA opinions are found to be adequate, as the examiner reviewed the record and accurately reported the Veteran's history, along with all pertinent current findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 

At the Veteran's hearing, the issues on appeal were identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

II. Service connection-Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b).  As service connection for left hip and left ankle disabilities are not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of 38 C.F.R. § 3.310 is applicable in this case.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (including arthritis, systemic lupus erythematosus, and scleroderma) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

III. Analysis

The Veteran indicated that he hurt his back in the late 1980s while doing repetitive jumps in the military and that he has had pain ever since that time.  He has also 
claimed that his current left ankle and left hip disabilities are related to his multiple in-service jumps as a paratrooper.   

The Veteran's service personnel records include an Individual Jump record that shows that the Veteran performed at least 21 jumps from January 1988 to June 1989.  During his February 2012 hearing, he also claimed that had jumped an additional 20 times while he was attached with another company.  He reported that he had approximately 40 jumps altogether.  The Veteran's DD Form 214 shows that he was awarded a Parachutists Badge.  

A. Back Disability

On March 1987 enlistment report of medical history, the Veteran indicated that he had previously broken his tailbone.  The physician's summary clarified that this incident occurred in 1978 and that there were no current problems.  On March 1987 enlistment report of medical examination, an evaluation of the spine, musculoskeletal system was normal.  A March 1988 consultation report noted that the Veteran had complaints of low back pain for four days.  In January 1989, he was seen for complaints of a stiff neck for five days after he twisted his neck when his chute opened on a jump.  An x-ray report noted that there was tenderness over C-6, C-7, T-3, and T-4.  There is no separation examination on file.  

Given that the Veteran's back was not found defective at the March 1987 enlistment examination, the Board finds that a thoracolumbar spine disorder was not "noted" upon the Veteran's entry onto active duty service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

There is no other evidence of record to elucidate the nature of any pre-service injury, any residuals, the course of treatment, or any other factors that may enable the Board to gauge any relevant information as to its pre-existence, the Board finds that the presumption of soundness at service entrance with respect to the back has not been rebutted.  Therefore, this is a case of direct service connection rather than one of aggravation by service, and an opinion is not needed for consideration of aggravation of a preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

With regard to service connection on a direct incurrence basis, there is evidence in the service treatment records of back complaints related to military duties, including paratrooping.  

Within five months of his discharge from the military (November 1990), the Veteran filed a claim for service connection a back disability and loss of height.  In May 1991, the RO denied the claim finding that there was no record of any back disorder available and noted that the Veteran failed to report for a scheduled VA examination.  

The evidence shows that the Veteran has a current disability.  Treatment records from Foothill Family clinic included an August 2009 treatment record that indicated that there was x-ray evidence of arthritis in the thoracolumbar spine.  On May 2011 VA examination, the Veteran was diagnosed with thoracolumbar strain.  April 2014 MRI reports revealed mild anterior height loss at T6 with a prominent Schmorl' s node in the superior endplate, which appeared to represent an old or chronic mild compression deformity; dislocation and degenerative changes were suggested from T-7 through T-10; and minimal posterior generalized disc bulging were found at T7-TS and T8-T9 levels.  In April 2014 correspondence, Dr. J.P.W., from Elite Chiropractic and Performance Center, stated that he took x-rays of the Veteran that showed a mild scoliosis, as well as a hyperkyphosis of the thoracic spine, an old compression fracture at T-6, and mild to moderate degenerative joint disease and degenerative disc disease from T-6 through T-10.  Dr. J.P.W. stated that these findings were consistent with an old injury or continued stress on the, thoracic spine that caused it to degenerate more rapidly than the rest of the Veteran's spine.  In April 2014, significant compressive changes in the Veteran's thoracic spine and the interlaminar space at T-8/9, T-9/10, and T-11/12 were reported during an attempted thoracic epidural injection by Dr. A.R. from the Utah Pain Specialists.

In regards to whether or not the Veteran's current thoracolumbar spine disorder is related to service, there are conflicting medical opinions.
Evidence against the Veteran's claim includes a May 2011 VA examination, in which the examiner reviewed the Veteran's claims file and indicated that no records were provided that established a loss of the Veteran's height (as he alleged) or a pathologic condition of the spine.  The examiner found that the Veteran had a thoracolumbar strain, which was not at least as likely as not (less than 50/50 probability) caused by or related to the documented parachute jumps that he had while in service.  The examiner reasoned that no evidence was provided of a chronic spine condition and that the Veteran's current back symptomatology could be explained by his thoracolumbar strain.  The examiner added that there was no medical evidence from the time the Veteran left service in the early 1990s up until the present time.  Therefore, the examiner determined that a causal relationship could not be established between the Veteran's current symptoms and the parachute jumps that he had while in service two decades ago.

In July 2014, a VA examiner reviewed the Veteran's claims file and opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that it was impossible to establish a causal relationship between service and the Veteran's recent back findings on lumbar and thoracic MRI reports more than 20 years after service.  The examiner stated that there were no medical documents showing the Veteran was evaluated and/or treated for back complaints while in service.  There also were no medical documents establishing a back condition until 2012.  The examiner added that there was no medical evidence to show that the Veteran had the MRI findings within one year post service.

The May 2011 and July 2014 opinions are probative evidence to be weighed against other evidence in the claims file.

Evidence in favor of the Veteran's claim, includes a January 2012 consultation report from the Utah Pain Specialists, in which Dr. A.R noted that the Veteran reported a long standing history of pain in his hips, buttocks, and back.  The Veteran denied any single traumatic event, but stated that he used to be a paratrooper in the military.  He stated that there were several occasions when he landed hard while carrying a heavy backpack.  He also reported that after he landed, he was required to run up to five miles.  He indicated that he had many compressive injuries to his hips and back due to his multiple jumps.  Dr. A.R. noted that the Veteran had fairly extensive pain in multiple areas, which appeared to be in load bearing joints such as his hips and spine.  Dr. A.R. opined that in all likelihood, the Veteran's pain was due to the multiple compressive injuries he sustained during his military career as a paratrooper.

In April 2014, Dr. A.R. indicated that due to the Veteran's history of multiple jumps out of airplanes as a paratrooper, he had significant compressive changes in his thoracic spine.

In April 2014 correspondence from Elite Chiropractic and Performance Center, Dr. J.P.W. noted that the Veteran presented to his office in June 2006 with complaints of pain in his back, which he stated were the result of being a paratrooper for three years in the late 1980's and early 1990's.  Dr. J.P.W. examined the Veteran and determined that he had a thoracic strain.  Dr. J.P.W. reported that the Veteran's X-rays revealed mild scoliosis, hyperkyphosis of the thoracic spine, an old compression fracture at T-6, and mild to moderate degenerative joint disease and degenerative disc disease from T-6 through T-10.  Dr. J.P.W. stated that these findings were consistent with an old injury or continued stress on the thoracic spine that caused it to degenerate more rapidly than the rest of his spine.  Dr. J.P.W. noted that the Veteran had been dealing with this chronic mid-upper back and neck pain for many years and opined that is was more likely than not that this pain and degeneration was caused by his years of paratrooping and the compressive load on his body.  In April 2014 correspondence from Cottonwood Podiatry, Dr. N.W.D. indicated that the Veteran continued to have problems with his back, which was a result of his military experience.  

These private opinions were based in part on the Veteran's reports of continued back pain since service, and the Board finds the Veteran's accounts of back pain during and continued post service to be competent, as such is a matter within the realm of lay observation.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. 

Nicholson, 21 Vet. App. 23, 38 (2007).  Moreover, the Veteran has been fairly consistent attributing this back pain to injuries in service.  He claimed compensation for back problems within the first post service year and his claims are consistent with the evidence of record and the circumstances of his service.  Thus, the Board finds that the reports of a continuity of symptomatology of a back disability in the years since service are credible.

In sum, the weight of the evidence reflects that the Veteran experienced symptoms of a back disability in service, that he has been diagnosed as having current degenerative disease of the thoracic spine, and that there has been a continuity of back symptomatology in the years since service and is attributable to the diagnosed back disability.  In light of this evidence and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for degenerative disease of the thoracic spine have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

B. Left Hip Disability

A review of the Veteran's service treatment records shows that the Veteran denied having any pain in joints, arthritis, or leg cramps on March 1987 enlistment report of medical history.  On March 1987 report of medical examination an evaluation of the lower extremities and feet was normal.  There is no separation examination on file.  

The Veteran has a current disability of degenerative arthritis left hip status post total hip arthroplasty.  See treatment records dated May 2008 from Dr. S.C.M. and May 2011 VA examination report. 
	
The objective evidence otherwise indicates that the Veteran's current left hip disability did not manifest until many years after service.  The earliest post-service clinical evidence of a left hip disorder are treatment records from Dr. S.C.M. dated in March 2008, which indicated that the Veteran reported left hip pain for two weeks.  An MRI report revealed the presence of an anterior superior labral tear in the left hip.   There is no clinical evidence of any earlier left hip problems.  

The absence of any objective clinical evidence of left hip problems for over approximately18 years after the Veteran's separation from service in 1990 weighs against a finding that his current left hip disability was present in service or in the year or years immediately after service.

The Veteran has provided varying information as to the history of his left hip disability.  For example, while seeking treatment in March 2008, the Veteran reported to Dr. S.C.M. that he had left hip pain of two week duration.  In January 2012, the Veteran reported to Dr. A.R. that he experienced many compressive injuries to his hips as a result of multiple jumps as a paratrooper in service.  During his February 2012 hearing, he indicated that his left hip had been a problem for approximately the past 12 years, or since around the year 2000.  In April 2014, he told Dr. N.W.D. that he had problems with his legs and feet ever since he was a paratrooper in the military.  

During his hearing, the Veteran testified that he did not seek medical attention for his left hip in service because he did not want to get recycled through jump school again and wanted to make his transfer to Fort Bragg.  However, a review of the Veteran's service treatment records reflect that the Veteran did not hesitate to report, in March 1988, complaints of bilateral knee pain, which he reported increased during jump school.  He also had back pain.  Additionally, he sought treatment in January 1989 for neck pain after his peracute opened and twisted his neck.  In July 1989, he underwent x-ray examination for a neck injury secondary to opening shock.  Additional treatment records show that he sought treatment at least for his bilateral knees; ankle; right hand; right rib cage; right thigh laceration; dizziness, cold, sinus and left ear problems; dry eyes; and abdominal problems.  Overall, the record reflects that the Veteran was willing to seek in-service treatment for complaints of pain or other problems, including problems associated with jumping, which makes the Veteran's recent reasoning for not reporting left hip problems in-service appear inconsistent with his service treatment records.  

Furthermore, the Veteran originally filed a claim in November 1990 for problems unrelated to his left hip.  It seems reasonable that if the Veteran had left hip problems on a continual basis since his discharge from service that he thought was related to active duty, that he would have reported such problems with his earlier claim for disability compensation.  

The Board has also considered that the Veteran's wife, S.S., testified that she remembered the Veteran complaining of pain his hip during their first date seven or eight years ago, or approximately in 2004 or 2005.  She indicated that the Veteran was unable to seek medical attention any sooner because he worked for his father's landscaping business and his dad did not tolerate taking time off from work.  

In light of the absence of any clinical evidence of a left hip problems in service or for many years following service, and the Veteran's inconsistent statements concerning the history of his left hip disability, the Board concludes that his reports concerning the history of his claimed left hip disability, including any reports of a continuity of symptomatology in the years since service, are not reliable evidence of continuity of symptoms.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

There are conflicting medical opinions as to whether the Veteran's current left hip disability is related to service.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

Evidence against the Veteran's claim includes a May 2011 VA examination, in which, the examiner, reviewed the claims file and noted that the Veteran's service treatment records were negative regarding complaints of hip problems.  The examiner added that the record was silent from the time the Veteran left service and up until 2008 for left hip degenerative arthritis.  The examiner opined that the Veteran's left hip degenerative arthritis status post arthroplasty was not caused by or related to the parachute jumps that he had documented while in military service.  The examiner added that the Veteran's operative note reported that he had a "cam lesion", which was a congenital condition that led to early degenerative joint disease and impingement.  The examiner stated that it was likely that this lesion was the etiology of the Veteran's joint pathology and not his parachute jumps.  Overall, the examiner found that since there were nearly two decades between the Veteran's discharge from service and the current complaints of hip pain, he could not establish a causal relationship between the parachute jumps and the current left hip condition.

On July 2014 VA review of the Veteran's claims file, the examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that it was impossible to establish a causal relationship between service and the Veteran's left hip status post total hip arthroplasty.  The examiner explained that there was an approximately 18-20 year time gap between service and left hip complaints in 2008.  Also, there were no medical documents showing the Veteran was evaluated and/or treated for left hip complaints while he was in the service.  The examiner stated that there was no medical documentation to show that the Veteran's hip complaints manifested within the first post year of service.  

Evidence in favor of the Veteran's claim includes, August 2009 correspondence from Rocky Mountain Orthopedics, in which Dr. M.R. noted that the Veteran presented with complaints of left hip pain, which the Veteran felt that he injured as a paratrooper.  

In a January 2012 consultation report from the Utah Pain Specialists, Dr. A.R noted that the Veteran had a long standing history of pain in his hips, buttocks, and back.  He denied any single traumatic event, but reported he used to be a paratrooper in the military.  He stated that there were several occasions when he would land hard carrying a heavy backpack.  He also reported that after landing, he was required to run up to five miles.  He indicated that he had many compressive injuries to his hips and back due to his multiple jumps.  Dr. A.R. noted that the Veteran had fairly extensive pain in multiple areas, which appeared to be in load bearing joints such as his hips and spine.  Dr. A.R. opined that in all likelihood, the Veteran's pain was due to the multiple compressive injuries he sustained during his military career as a paratrooper.

During his February 2012 hearing, the Veteran testified that while he was in jump school he remembered landing hard and hitting his left knee and left hip.  He ran five miles the next day.  He indicated that he did not seek medical attention because, he did not want to get recycled through jump school again and wanted to make his transfer to Fort Bragg.  He claimed that he self-treated and wrapped his knee with an ace bandage.  He clarified that he was assigned to the 82nd Airborne and had at least 20 jumps with one company and a number of jumps with another company with a total of approximately 40 jumps.  He also had a number of practicing jumps off of a 10 foot platform.  He stated that his left hip has been a problem for him for about 12 years.  

In a February 2012 statement from the Veteran's spouse, S.S. reported that Dr. S.C.M. stated that a bad fall or blunt force causing trauma to his body likely caused the Veteran's current left hip problem.  She claimed that when she told the doctor that her husband was a paratrooper, the doctor stated that the impact of paratrooping was more likely than not responsible for the damage to the Veteran's his hip.  

A March 2014 treatment record from Utah Pain Specialists noted a history of chronic knee, hip, tower back, and upper back pain from multiple jumps out of airplanes with his previous Army experience.  

In April 2014 correspondence from Cottonwood Podiatry, Dr. N.W.D. noted that he first treated the Veteran in October 2012 for his bilateral lower extremity pain and problems.  The Veteran reported that ever since he was a paratrooper in the military (1987-91), he's had issues with pain and disability in both feet and legs.  Dr. N.W.D. found that the Veteran underwent a total left hip repair in 2009, which was unusual in the sense that it was rare for a person of the Veteran's age to have this type of degenerative problem in that area unless there was some type of injury.  Dr. N.W.D. opined that this type of required surgery was more than likely due to injuries as a paratrooper.  Dr. N.W.D. added that the Veteran continued to have problems with his back, hip and ankles to this day that were a result of his military experience.  

The multiple opinions from Drs. M.R., A.R., S.C.M., and N.W.D. as well as treatment records form Utah Pain Specialists and the testimony from the Veteran's wife regarding what she was told by Dr. S.C.M. were based, in part, of the Veteran's reports of left hip injuries in service and/or continuity of symptomatology in the years since service.  However, as explained above, any reports of a continuity of symptomatology and/or left hip injuries in service are not deemed to be credible and any opinion based on such an inaccurate history would be inadequate.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205 -06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to degenerative changes is commonly known and, therefore, the Veteran's testimony that his the degenerative changes in his left hip are related to parachute jumps in service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the May 2011 VA opinion is more probative than the Veteran's statements.  It is based upon an examination of the Veteran and both the May 2011 and July 2014 VA opinions are based on complete reviews of his medical records and reported history and they are accompanied by detailed rationales that make specific references to particular service treatment records and post-service treatment records and are not inconsistent with the evidence of record.  Thus, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Hence, the May 2011 and July 2014 VA opinions are more probative than the private medical and lay opinions as to whether the Veteran's current left hip disability is related to service.

There is no other evidence of a relationship between the Veteran's current left hip disability and service beyond what has already been addressed above, and neither he nor his representative have alluded to the existence of any such evidence.  Also, as discussed above, the record fails to demonstrate any credible evidence of a continuity of symptomatology.  Thus, the preponderance of the evidence is against a finding that the Veteran's current left hip disability is related to service, manifested in service, or manifested within a year after his 1990 separation from service. 

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance, and the claim of service connection for a left hip disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

C. Left Ankle Disability

A review of the Veteran's service treatment records shows that the Veteran denied having any foot trouble, pain in joints, or arthritis on March 1987 enlistment report of medical history.  On March 1987 report of medical examination an evaluation of the lower extremities and feet was normal.  In December 1987, he was seen for complaints of left ankle pain for one day with trauma in the past 72 hours and diagnosed with a mild ankle sprain.  There is no separation examination on file.  

A current disability has been established as the Veteran has been diagnosed with left ankle arthritis, confirmed by radiographic evidence of degenerative changes in the tibiotalar joint, especially over the anterior margin of the joint.  See treatment records dated May 2008 from Dr. S.C.M.  

The objective evidence otherwise indicates that the Veteran's current left ankle disability did not manifest until many years after service.  The earliest post-service clinical evidence of a left ankle disorder are treatment records from Dr. S.C.M. dated in March 2008, which included a diagnosis of left ankle arthritis.  There is no clinical evidence of any earlier post service left ankle problems.  

The absence of any objective clinical evidence of left ankle problems for over approximately18 years after the Veteran's separation from service in 1990 weighs against a finding that his current chronic left ankle disability was present in service or in the year or years immediately after service.

Also, the Veteran originally filed a claim in November 1990 for problems unrelated to his left ankle.  It seems reasonable that if the Veteran had left ankle problems on a continual basis since his discharge from service that he thought was related to active duty, that he would have reported such problems with his earlier claim for disability compensation.  

In light of the absence of any clinical evidence of chronic left ankle problems in service or for many years following service, in conjunction with the Veteran's recent complaints of a left ankle disability, the Board concludes that his reports concerning a continuity of symptomatology in the years since service are not reliable or convincing.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

In regards to whether or not the Veteran's current left ankle disability is related to service, there is conflicting medical evidence.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans, supra.  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson, supra. 

Evidence against the Veteran's claim includes a May 2011 VA examination, in which, the examiner, reviewed the claims file and opined that the Veteran's current left foot/ankle arthritis was not caused by or related to the parachute jumps that he had while in service.  The examiner reasoned that there were no records in service of left ankle arthritis.  The examiner explained that the record was silent for the last two decades regarding a left ankle/foot condition.  The private medical records establish 2008 as the onset of ankle pain.  The examiner stated that as nearly two decades had passed and the record had been silent regarding ongoing left ankle problem from the time the Veteran left service, he could not establish a causal relationship between the Veteran's current left ankle/foot arthritis in the parachute jumps that he had while in military service.

In July 2014, a VA examiner reviewed the Veteran's claims file and opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the review of the Veteran's service treatment records showed that he had one complaint of left ankle pain in service on December 8, 1987.  He was assessed with mild sprain left ankle, which was treated with conservative measures and he was advised to return to the clinic as needed.  The examiner stated that there were no other complaints regarding the left ankle in service and/or imaging to show arthritic changes.  On May 19, 2008, the Veteran had left ankle x-rays with findings of arthritis, which was nearly a 20 year time span since his separation from service before the development of osteoarthritis.  There was no medical documentation showing that the veteran had left ankle arthritis in the first year post service.

Evidence in favor of the Veteran's claim includes correspondence dated in December 2011 from Collins Foot and Ankle Clinic, in which Dr. T.C. noted that the Veteran underwent surgery on his left first metatarsalphalangeal joint in 2009 due to severe degenerative joint disease leading to the inability to move the big toe and severe pain.  Dr. T.C. opined he felt confident that in the Veteran's case that the early deterioration of this joint was directly related to his military duties of paratrooping.  Dr. T.C. explained that that this type condition was usually directly related to previous trauma to this joint or overuse of the joint.  

In April 2014 correspondence from Cottonwood Podiatry, Dr. N.W.D. noted that he first treated the Veteran in October 2012 for his bilateral lower extremity pain and problems.  The Veteran reported that ever since he was a paratrooper in the military (1987-91), he had issues with pain and disability in both feet and legs.  Dr. N.W.D. noted that the Veteran underwent a total left hip repair in 2009, which was unusual in the sense that it was rare for a person of the Veteran's age to have this type of degenerative problem in that area unless there was some type of injury.  Dr. N.W.D. added that this type of required surgery was more than likely due to injuries as a paratrooper.  Therefore, Dr. N.W.D. found that the Veteran continued to have problems with his back, hip and ankles to this day, which were a result of his military experience.  

The multiple opinions from Drs. T.C. and N.W.D. were based, in part, on the Veteran's reports of continuity of left ankle symptomatology in the years since service.  However, as explained above, any reports of a continuity of symptomatology since service are not deemed to be credible and any opinion based on such an inaccurate history would be inadequate.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205 -06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The general principle that trauma may lead to degenerative changes is commonly known and, therefore, the Veteran's testimony that his the degenerative changes in his left ankle are related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the May 2011 and July 2014 VA opinions are more probative than the Veteran's statements.  They are based on complete reviews of his medical records and reported history and they are accompanied by detailed rationales that make specific references to particular service treatment records and post-service treatment records and are not inconsistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Hence, the May 2011 and July 2014 VA opinions are more probative than the multiple above-mentioned private opinions as to whether the Veteran's current left ankle disability is related to service.

There is no other evidence of a relationship between the Veteran's current left ankle disability and service beyond what has already been addressed above, and neither he nor his representative have alluded to the existence of any such evidence.  Also, as discussed above, the record fails to demonstrate any credible evidence of a continuity of symptomatology.  Thus, the preponderance of the evidence is against a finding that the Veteran's current left ankle disability is related to service, manifested in service, or manifested within a year after his 1990 separation from service. 

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance, and the claim of service connection for a left ankle disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for degenerative disease of the thoracic spine is granted.

Service connection for a left hip disability, including DJD, is denied.

Service connection for a left ankle disability, including arthritis, is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


